SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the District Court be and hereby is AFFIRMED.
Petitioner appeals a March 19, 2004, order of the District Court (1) denying its motion to remand to the state court; (2) denying its motion to confirm an arbitration award; and, conversely, (3) granting respondent’s cross-motion to vacate the same award.
On appeal, petitioner repeats arguments that it put forth before the District Court — namely, that (1) the matter should be remanded to the state court, because a 1996 arbitration-agreement between the parties mandated that award confirmation may be sought before only a New York State court; and (2) in the alternative, the award should be confirmed because the arbitrators did not manifestly disregard a December 1990 injunction entered by Judge Eugene H. Nickerson, Judge Glee-son’s predecessor in monitoring relations between petitioner and respondent.
We have reviewed petitioner’s arguments on appeal, and petitioner’s arguments during the parties’ colloquy with the District Court on March 19, 2004, and we find each of them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED, substantially for the reasons stated by the District Court on the record on March 19, 2004.